 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5
                                         OAKLAND DIVISION
 6

 7
     JANE ROE,                                           Case No: 20-cv-02843 SBA
 8
                   Plaintiff,                            CONDITIONAL DISMISSAL
 9                                                       ORDER
            vs.
10

11 FEDERAL RESERVE BANK OF SAN
     FRANCISCO, DOES 1-20,
12
                   Defendants.
13

14          Having received notice of the settlement of this action, see Dkt. 41, and it appearing
15   that no issue remains for the Court’s determination,
16          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
17   DISMISSED. In the event that the settlement is not realized, any party may move to
18   reopen the case and a pretrial schedule will be set, provided such motion is filed within
19   thirty (30) days of the date this Order is filed.
20          IT IS SO ORDERED.
21   Dated: 06/30/2021                                   ______________________________
                                                         SAUNDRA BROWN ARMSTRONG
22                                                       Senior United States District Judge
23

24

25

26

27

28
